NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SYNQOR, INC.,
Plaintiff-Appellee,

V.

ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,

AND

BEL FUSE, INC.,
Defendant-Appellant,

AND

DELTA ELECTRON`ICS, INC., DELTA PRODUCTS
CORP., AND POWER-ONE, INC.,
Defendants~Appellants,

AND

MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defendants-Appellants,

AND

CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,

Defendants.

SYNQOR V. ARTESYN TECH 2

Appeals from the United States District Court for the

Eastern District of Texas in case no. 07-CV-O497, Judge
T. John Ward.

2011-1191, -1192, -1194, 2012-1070, -1071, -1072

ON MOTION

ORDER

The Bel Fuse, lnc. moves to withdraw Kenneth P.

Kula as counsel. Artesyn Technologies, lnc. et al. (Arte-
syn) move for a 228-day extension of time, until June 28,
2012, to file their reply briefs. SynQor, Inc. consents to a
14-day extension of time, but otherwise opposed the
motion. Artesyn replies.

Upon consideration thereof,
IT Is ORDERED THAT:
(1) The motion to withdraw counsel is granted.

(2) The motion for an extension of time is granted to

the extent that Artesyn is granted a 17-day extension of
time to file their reply briefs. No more extensions

CC§

FoR THE CoURT
 0 4  /s/ J an Horbaly
Date J an Horbaly
Clerk

Donald R. Dunner, Esq.
Constantine L. Tre1a, Jr., Esq.
Alan D. Smith, Esq.

F|LED
U.s. cnun‘r or APPEALS Fon
THE FE¢JEHAL c:nculi

JUN 04 2012

JAN HURBALY
CLEHK

519

William F. Lee, Esq.
Andrew J. Pincus, Esq.

SYNQOR v . ARTESYN TECH